DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga (US 2010/0078627 A1).
Regarding claims 1, 4-7 and 11:
	re claim 1, Yoshinaga discloses (in Figs. 1A) a display panel comprising: 
a light-emitting element 5/6/7 [0043];
a first insulating layer 8 [0043]; 
a protective layer 9 [0043]; and 
a conductive layer 10 [0043],

wherein the light-emitting element is configured to emit light to the protective layer side [0053],
wherein the first insulating layer 8 comprises a first opening (between two elements “8” in Fig. 1A) overlapping with the first electrode 5,
wherein the first insulating layer 8 covers an end portion of the first electrode 5,
wherein the light-emitting layer 6 overlaps with the first electrode 5 through the first opening,
wherein the second electrode 7 is over the light-emitting layer 6, wherein the protective layer 9 is over and in contact with the second electrode 7,
wherein the protective layer 9 comprises a second opening (under element “10” in Fig. 1A) overlapping with the first insulating layer 8, and
wherein the conductive layer 10 is connected to the second electrode 7 through the second opening;
re claim 4, the display panel according to claim 1, wherein the second electrode 7 covers an end portion of the light-emitting layer 6 (see left-side of element “6” in Fig. 1A);
re claim 5, the display panel according to claim 1, wherein the first insulating layer 8 comprises an inorganic insulating layer [0043];
re claim 6, the display panel according to claim 1, wherein resistivity of the conductive layer 10 (which can be chromium, Cr, see [0059-0060]) is lower than resistivity of the second electrode 7 (ITO, [0053]);
re claim 7, the display panel according to claim 1, wherein the protective layer 9 comprises an inorganic film [0057]; and 
re claim 11, the display panel according to claim 1, wherein the first insulating layer 8 comprises a portion in contact with the protective layer 9 (see right-side of element 9 in Fig. 1A).
Therefore, Yoshinaga anticipates claims 1, 4-7 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga in view of Kwak et al. (US 2017/0047545 A1; hereinafter, “Kwak”).
Regarding claims 8-10:
	Yoshinaga anticipates claim 1 but only discloses a single protective layer; accordingly, Yoshinaga does not disclose the limitations in the current claims.  However, Kwak teaches a device, similar to that of Yoshinaga, may be incorporate a multi-layered protective layer 120 (see Fig. 3 and [0074]).  Kwak discloses the protective layer comprises alternately stacked layers of inorganic and organic layers.
	I would have been obvious to one of ordinary skill in the art to modify Yoshinaga by incorporating a multi-layered protection film, as taught by Kwak, because the modification would improve protection and seal from external elements.  Note when a multi-layer protective layer is incorporated, all limitations in the current claims are rendered obvious because the protective layer comprises organic insulating film, a second insulating film that is in contact with lower layers of the protective layer.

Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga in view of Nakamura (US 2017/0154947 A1).
Regarding claims 14-15:
	Initially, these claims are essentially directed to two display panels, wherein each display panel has essentially the same limitations recited in claim 1.
Yoshinaga anticipates the display panel of claim 1 but does not disclose a second display panel; accordingly, Yoshinaga does not disclose the limitations in lines 2-9 of current claim 14.  
However, Nakamura teaches discloses a display device comprising a first display panel 100a (Fig. 2A-2B); and a second display panel 100b, wherein the first display panel 100a comprises a first display region, wherein the second display panel 100b comprises a second display region and a visible-light-transmitting region 110 [0079], wherein the second display region 100b is adjacent to the visible-light-transmitting region 110b, wherein the first display region 100a comprises a portion overlapping with the visible-light-transmitting region 110b (e.g., see Figs. 2A-2B),
	The remaining limitations in current claims 14 and 15 are recited in claim 1; accordingly, the current claims are deemed obvious because it would have been obvious to one of ordinary skill in the art to specifically incorporate Yoshinaga’s display panel into a display device comprising multiple display panels, as taught by Nakamura, because the modification would provide a large display device.




Allowable Subject Matter
Claims 2, 3 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 3 and 16-22 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 2: wherein the light-emitting element overlaps with the third inorganic insulating layer with the protective layer therebetween, and wherein the protective layer is in contact with the second inorganic insulating layer more on an outside of than an end portion of the first insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892